[SUTHERLAND ASBILL & BRENNAN LLP] CYNTHIA M. KRUS DIRECT LINE: 202.383.0218 E-mail: Cynthia.krus@sutherland.com August19, 2013 VIA EDGAR Jennifer Sawin, Branch Chief United States Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Withdrawal of Exemptive Application for Golub Capital BDC, Inc. File No. 812-13905 Dear Ms. Sawin: On behalf of Golub Capital BDC, Inc. (the “Applicant”), we hereby request the withdrawal of the exemptive application (File No. 812-13905) (the “Application”) filed by the Applicant on May 19, 2011.The Application requested an order authorizing certain transactions that otherwise might have been prohibited by Section 12(d)(3) of the Investment Company Act of 1940, as amended.Applicant has chosen not to seek this exemptive relief at this time. If you have any questions, please call me at (202) 383-0218.Thank you for your attention to this matter. Sincerely, /s/ Cynthia M. Krus Cynthia M. Krus CMK/snh
